DETAILED ACTION
Applicant’s reply, filed 29 August 2022 in response to the non-final Office action mailed 27 May 2022, has been fully considered. As per Applicant’s filed claim amendments claims 1 and 3-18 are pending wherein: claims 1, 4, 6, 8, 10 and 12-18 are as previously presented, claims 3, 5, 7, 9 and 11 are as originally filed, and claims 2 and 19 were cancelled by this and/or previous amendment(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (US PGPub 2010/0298477 A1) in view of Kikuchi et al. (JP 2013147519 A; using machine translation for English language citations; see PTO-892).
	Regarding claims 1, 3-5 and 13-14, Godwin teaches plasticizer compositions based on the combination of slow fusing plasticizing esters of cyclohexanedicarboxylic acid esters and at least one fast fusing plasticizer (abstract; [0014]). Godwin teaches the slow fusing plasticizers are selected from 1,4-cyclohexandicarboxylic acid esters derived from C8-11 aliphatic primary alcohols, preferably diisononyl, diisodecyl and/or di-2-propylheptyl esters ([0016]-[0017]; [0032]-[0036]). Godwin teaches the relative amounts, depending upon desired properties, are from 0.01 to 95 wt% of the fast fusing plasticizer and from 0.01 to 95 wt% of the slow fusing cyclohexanedicarboxylic acid ester plasticizer ([0030]-[0031]) (instant 90:10 to 10:90 (claim 1); instant 80:20 to 10:90 (claim 3)). 
	Godwin teaches the fast fusing plasticizers are selected from known plasticizers but does not specifically teach a trimellitate-based material of the claimed structure. However, Kikuchi teaches the combination of cyclohexanedicarboxylic acid esters having alkyl groups of 8-10 carbons with trimellitic acid esters having alkyl groups from 8-10 carbon atoms, in a ratio of 90/10-10/90 ([0007]-[0008]; [0013]-[0014]; [0023]), is known and advantageous for plasticizing PVC resin compositions and providing thereto good cold resistance and electrical insulation properties ([0002]-[0003]; [0009]-[0010]). Kikuchi and Godwin are analogous art and are combinable because they are concerned with the same field of endeavor, namely plasticizer combinations for plasticizing PVC, wherein cyclohexanedicarboxylic acid esters are a major component. At the time of filing a person having ordinary skill in the art would have found it obvious to select the C8-C10 trimellitic acid esters of Kikuchi as the additional plasticizer of Godwin and would have been motivated to do so as Gowin desires and invites the inclusion of fast fusing plasticizers and further as Kikuchi teaches the combination of C8-C10 trimellitic acid esters with C8-C10 esters of cyclohexanedicarboxylic acid is known and advantageous to obtain plasticized compositions having good cold resistance and electrical insulation properties. 
Regarding claim 6, Godwin in view of Kikuchi renders obvious the composition as set forth above. Godwin further teaches at least one of the cyclohexanedicarboxylic acid esters, including mixtures of isomers and blends/mixtures of branched and linear alkyl groups ([0016]; [0026]; [0032]-[0036]). As such, while Godwin does not specifically teach a combination of three cyclohexanedicarboxylic acid esters as claimed, Godwin renders obvious the selection of more than one of the cyclohexanedicarboxylic acid esters including any of every possible mixture of C8-C11 alcohols ([0036]). One of ordinary skill in the art would have found it obvious to select three slow fusing plasticizers of Godwin and arrive at the instant invention with a reasonable expectation of success as Godwin invites and readily envisions more than one selected plasticizer and mixtures thereof.
	Regarding claims 7 and 9, Godwin in view of Kikuchi renders obvious the composition as set forth above. Godwin further teaches the inclusion of epoxidized soy bean oil ([0046]). 
	Regarding claim 8, Godwin in view of Kikuchi renders obvious the composition as set forth above. Godwin teaches the inclusion of epoxidized soy bean oil ([0046]) as set forth in claim 7 above but does not specifically teach a weight ratio of 90:10 to 50:50 of the cyclohexadicarboxylic acid ester and trimellitate ester plasticizer combination to the epoxidized oil. However, as Godwin invite the inclusion of epoxidized soy bean oil as a known additive, the amount of epoxidized soy bean oil is a result effective variable. The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of epoxidized soy bean oil in order to obtain a plasticizing composition having the desired properties.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claims 10-11, Godwin in view of Kikuchi renders obvious the composition as set forth above. Godwin further teaches the total amount of plasticizer is from about 10 to about 40 parts per 100 parts PVC for semi-rigid compositions, from about 40 to about 70 parts per 100 parts PVC for flexible PVC compositions, and from about 70 to about 110 parts per 100 parts PVC for highly flexible PVC compositions ([0050]).
Regarding claim 12, Godwin in view of Kikuchi renders obvious the composition as set forth above. Godwin further teaches any alcohol selected from C8 to C11 aliphatic alcohols ([0016]; [0036]) and teaches combinations of the cyclohexanecarboxylic acid esters with fast fusing plasticizers is advantageous over the cyclohexanecarboxylic acid ester alone including di-2-ethylhexyl cyclohexanediacid ester ([0043]).
Regarding claims 15-16 and 18, Godwin in view of Kikuchi renders obvious the composition as set forth above. Kikuchi renders obvious the C8-C10 trimellitic acid esters as set forth above and teaches the alkyl groups of the cyclohexanedicarboxylic ester and trimellitic ester should be selected to be the same ([0013]).  Kikuchi teaches the alkyl groups have from 8-10 carbons, exemplifies C8 and C9, and specifically exemplifies the alkyl groups isononyl and 2-ethylhexyl (examples). As noted above, Godwin teaches the relative amounts, depending upon desired properties, are from 0.01 to 95 wt% of the fast fusing plasticizer and from 0.01 to 95 wt% of the slow fusing cyclohexanedicarboxylic acid ester plasticizer ([0030]-[0031]) (instant 90:10 to 10:90 (claim 18));
Regarding claim 17, Godwin in view of Kikuchi renders obvious the composition as set forth above. Godwin teaches the cyclohexandicarboxylic acid esters derived from C8-11 aliphatic primary alcohols, preferably diisononyl, diisodecyl and/or di-2-propylheptyl esters as noted above. Kikuchi renders obvious the C8-C10 trimellitic acid esters as set forth above and teaches the alkyl groups of the cyclohexanedicarboxylic ester and trimellitic ester should be selected to be the same ([0013]). As noted, Kikuchi teaches the alkyl groups have from 8-10 carbons and teaches the alkyl groups of both ester plasticizers should be selected the same. As such it would have been obvious to one of ordinary skill in the art to select the alkyl group of the trimellitic ester from 8-10 carbons and arrive at 2-propylhexyl as Godwin teaches 2-propylhexyl is a preferred alkyl group of the cyclohexanedicarboxylic acid and as Kikuchi teaches both that the alkyl groups should be the same for both plasticizers and Kikuchi teaches 8-10 carbons. 


Claims 6 and 8 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Godwin (US PGPub 2010/0298477 A1) in view of Kikuchi et al. (JP 2013147519 A; using machine translation for English language citations; see PTO-892) as set forth in claims 1 and 7 above and further in view of Kim et al. (WO 2017/183877 A1; using US PGPub 2018/0163018 for English language citations).
	Regarding claim 6, Godwin in view of Kikuchi render obvious the composition as set forth in claim 1 above. Godwin further teaches at least one of the cyclohexanedicarboxylic acid esters, including mixtures of isomers and blends/mixtures of branched and linear alkyl groups ([0016]; [0026]; [0032]-[0036]).
	Godwin does not specifically teach a combination of three cyclohexanedicarboxylic acid ester plasticizers. However, Kim teaches similar plasticizer compositions comprising combinations of plasticizers, including two or more cyclohexane-1,4-diester based materials wherein the alkyl groups have from 1-12 carbon atoms (abstract; [0026]-[0028]). Kim further teaches that selection of three kinds of such plasticizers is advantageous ([0030]) in order to obtain a plasticizer composition having improved migration, excellent mechanical properties and high plasticization efficiency ([0033]). Kim and Godwin are analogous art and are combinable because they are concerned with the same field of endeavor, namely plasticizer compositions comprising more than one of a cyclohexanedicarboxylic acid ester plasticizer component. At the time of filing a person having ordinary skill in the art would have found it obvious to selected three plasticizers as taught by Kim from the plasticizers of Godwin and would have been motivated to do so as Godwin envisions more than one selected and further as Kim teaches selecting three results in improved migration, excellent mechanical properties and high plasticization efficiency ([0033]).
	Regarding claim 8, Godwin in view of Kikuchi render obvious the composition as set forth in claim 7 above. Godwin invites the inclusion of epoxidized soy bean oil but does not specifically teach the amount thereof. However, Kim teaches similar plasticizer compositions comprising combinations of plasticizers, including cyclohexane-1,4-diester based materials wherein the alkyl groups have from 1-12 carbon atoms (abstract; [0026]-[0028]). Kim further teaches inclusion of epoxidized oil materials, including epoxidized soy bean oil ([0044]), present from 1 to 100 parts per 100 parts by weight the sum of the primary combination of plasticizers ([0043]). Kim and Godwin are analogous art and are combinable because they are concerned with the same field of endeavor, namely plasticizer compositions comprising cyclohexanedicarboxylic acid ester plasticizers in combination with further plasticizers including epoxidized oils. At the time of filing a person having ordinary skill in the art would have found it obvious to use the amounts of epoxidized soybean oil taught by Kim in the composition of Godwin and would have been motivated to do so as Godwin specifically invites inclusion of epoxidized soy bean oil and further as Kim teaches such an amount in relation to the primary combination of plasticizers will compensate for any lack of lower thermal resistance resulting from the primary combination of plasticizers ([0042]-[0043]).

Response to Arguments
The 35 U.S.C. 112(d) rejection of claims 19 is withdrawn as a result of Applicant’s filed claim amendments. 

The 35 U.S.C. 103 rejection of claims 1-17 as unpatentable over Godwin (US PGPub 2010/0298477) in view of Kikuchi (JP 2013147519 A) and the alternative 35 U.S.C. 103 rejection of claims 6 and 8 as unpatentable over Godwin in view of Kikuchi and further in view of Kim (WO 2017/183877) are maintained. Applicant’s arguments (Remarks, pages 5-8) and the 1.132 declaration of Hyun Kyu Kim (hereinafter KIM) have been fully considered but were not found persuasive. 
Applicant argues the results of the 1.132 KIM declaration. Firstly, the Examiner notes that Applicant has appeared to do no more than demonstrate a result-effective trend as the comparative examples 1 and 2 provide elongation rate, elongation retention and migration loss values that are substantially similar to and/or within the values resulting from Examples 1-1 to 1-5 to which they are compared and demonstrate a trend without demonstrating values which are unexpected. Applicant is reminded that an ‘improved’ result is not the basis for unexpectedness, especially where the allegedly improve result is substantially similar to the result is it supposedly ‘better’ than. 
Secondly, the Examiner notes that the primary reference of Godwin teaches the slow fusing 1,4-cyclohexanedicarboxylic acid C8-C11 esters amount range of 0.01 to 95 wt% and the fast fusing plasticizer (trimellitates) amount range from 0.01 to 95 wt% as the broadest preferred range, wherein more preferred, narrower, ranges of 10-80 wt% , 20-70 wt% and 30-60 wt% are also taught ([0030]-[0031]). In addition, the secondary reference of Kikuchi teaches that combinations of cyclohexanedicarboxylic acid C8-10 esters and trimellitic acid C8-10 esters are preferably in a ratio of 90/10-10/90, or more preferably 20/80-80/20 ([0008]; [0023]). 
The Examiner again notes the Office position that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d). 
Applicant argues the secondary reference of Kikuchi teaches C8 and C10 alkyl groups only and teaches away from alkyl groups of more than C10. The Examiner notes that Kikuchi teaches C8-C10. Applicant argues that because Kikuchi teaches that the alkyl groups of the two plasticizers should have the same ratio number of carbons (for improved mixing/affinity) Kikuchi cannot render obvious the combination of a cyclohexane-1,4-diester and trimellitate-based material wherein the alkyl groups are different i.e. the combination of 1,4-DINCH and TEHTM. This is not found persuasive and the Examiner notes that Kikuchi does not have to as no claim recites or requires “different alkyl groups”. Notably Kikuch teaches the ratio of the alkyl carbons in each plasticizer should be the same, which allows for ‘different’ alkyl groups (see examples). Kikuchi teaches that trimellitate esters of C8-C10 can and advantageously should be combined with cyclohexane diesters of C8-C10, such as are taught by Godwin who teaches cyclohexane diesters of the overlapping range of C8-11 (see rejection).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767